Exhibit 10 (b)
CAMPBELL SOUP COMPANY
Deferred Compensation Plan II
Effective: January 1, 2009

 



--------------------------------------------------------------------------------



 



DEFERRED COMPENSATION PLAN II
Effective: January 1, 2009
TABLE OF CONTENTS

              Article       Page     I.   Definitions     1  
II.
  Eligibility and Participation     6  
III.
  Contributions and Accounts     6  
IV.
  Vesting and Forfeitures     8  
V.
  Deferrals and Distributions     9  
VI.
  Administrative Procedures     13  
VII.
  Claims Procedure     14  
VIII.
  Funding     16  
IX.
  Amendment and Termination     16  
X.
  Change in Control     17  
XI.
  Miscellaneous     21  
Exhibit A
        i  

 



--------------------------------------------------------------------------------



 



CAMPBELL SOUP COMPANY
DEFERRED COMPENSATION PLAN II
Effective: January 1, 2009
     The Campbell Soup Company Deferred Compensation Plan II (the “Plan”) is
designed for Eligible Executives of Campbell Soup Company to provide an
additional method of planning for retirement and other significant saving needs
with respect to amounts deferred or vested after 2004. The Plan is intended to
(1) comply with section 409A of the Internal Revenue Code (the “Code”) and
official guidance issued thereunder, and (2) be an “unfunded” plan maintained
for the purpose of providing deferred compensation to a select group of
management or highly compensated employees for purposes of Title I of the
Employee Retirement Income Security Act of 1974. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated, and
administered in a manner consistent with these intentions.
     The Plan, effective January 1, 2009, is established based on the terms and
conditions of the Campbell Soup Company Deferred Compensation Plan effective
November 18, 1999 (the “Prior Plan”). The terms and conditions of the Prior
Plan, to the extent such terms and conditions were applied in reasonable good
faith compliance with Code section 409A, governed the determination, deferral
and distribution of benefits payable to Participants (and their Beneficiaries)
under the Prior Plan during the transition period under Code section 409A. Any
amounts (including earnings) that were earned or vested after 2004 under the
Prior Plan and that remain unpaid on January 1, 2009 shall be subject to the
terms and conditions of this Plan. Amounts that were earned and vested under the
Prior Plan as of December 31, 2004, including earnings thereon, shall be
considered Grandfathered Amounts, and thereby, exempt from the requirements
under Code section 409A. These Grandfathered Amounts shall remain subject to the
terms and conditions of the Prior Plan in effect on October 3, 2004.
ARTICLE I
DEFINITIONS
     Unless the context otherwise requires, the following words and phrases as
used herein shall have the following meanings:
     §1.1 “Account Balance” means the total amount credited to the bookkeeping
Investment Accounts and Campbell Stock Account in which Contributions are
maintained

-1-



--------------------------------------------------------------------------------



 



for a Participant, including earnings thereon. The Account Balance shall include
any amounts earned or vested under the Prior Plan after December 31, 2004,
including earnings thereon.
     §1.2 “Annual Incentive Compensation” means any Employer annual incentive
program or sales incentive program which the Plan Administrator has approved for
deferral under the Plan, including the Campbell Soup Company Annual Incentive
Plan.
     §1.3 “Beneficiary” means the person that the Participant designates to
receive any unpaid portion of the Participant’s Account Balance should the
Participant’s death occur before the Participant receives the entire Account
Balance. If the Participant does not designate a beneficiary, the Participant’s
Beneficiary shall be his or her spouse if the Participant is married at the time
of death, or the Participant’s estate if he or she is unmarried at the time of
death.
     §1.4 “Board of Directors” means the board of directors of Campbell Soup
Company.
     §1.5 “Campbell Stock” means capital stock of Campbell Soup Company.
     §1.6 “Campbell Stock Account” means an account in which deferred amounts
are valued as if they were invested in the Campbell Stock unit fund maintained
by Fidelity for the Savings Plan.
     § 1.7 “Code” means the Internal Revenue Code of 1986, as amended.
     §1.8 “Committee” means the Compensation and Organization Committee of the
Board or a subcommittee thereof. All members of the Committee shall be “Outside
Directors,” as defined or interpreted for purposes of Code section 162(m), and
“Non-Employee Directors” within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934 (the “1934 Act”).
     § 1.9 “Company” means Campbell Soup Company or any successor corporation
thereto.
     §1.10 “Compensation” means, for purposes of the Plan, an Eligible
Executive’s Salary, LTIP Award, Annual Incentive Compensation and Director’s
Fees.
     §1.11 “Contributions” mean amounts deferred under the Plan pursuant to
Article III (including Elective Contributions and Non-Elective Contributions)
and allocated to a Participant’s Account Balance. No money or other assets will
actually be contributed to such Account Balance.

-2-



--------------------------------------------------------------------------------



 



     §1.12 “Default Distribution Schedule” means the payment schedule described
in Section 5.7 based on the total Account Balance on the later of (a) the
Payment Date; or (b) the date selected pursuant to a Subsequent Deferral
Election, if applicable.
     § 1.13 “Deferral Form” means a form, written or electronic, provided by the
Committee pursuant to which an Eligible Executive may elect to defer amounts
under the Plan.
     §1.14 “Director” means a non-Employee member of the Board of Directors.
     §1.15 “Director’s Fees” means retainers, meeting attendance fees and any
other remuneration received by a Director for his or her services on the Board
of Directors, including LTIP Awards.
     §1.16 “Effective Date” means January 1, 2009.
     §1.17 “Elective Contributions” mean the contributions described in
Section 3.1.
     § 1.18 “Eligible Executive” means an Employee who is classified as “exempt”
under the Fair Labor Standards Act of 1938, as amended, and whose salary grade
is at least 28 and whose annual base salary equals or exceeds the amount
required by the Plan Administrator. Eligible Executive also means a Director.
     §1.19 “Employee” means an individual who is employed by the Employer.
     §1.20 “Employer” means the Company and any subsidiary designated by the
corporate officer in charge of Human Resources of the Company, as set forth in
Exhibit A.
     § 1.21 “Grandfathered Amounts” means amounts that were deferred under the
Prior Plan and earned and vested as of December 31, 2004. Grandfathered Amounts
are subject to the distribution rules in effect prior to this amendment and
restatement.
     §1.22 “Initial Distribution Election” means upon an Eligible Executive’s
first election to defer Compensation under the Plan made pursuant to an
irrevocable Deferral Form and in accordance with the time requirements set forth
in Section 5.2, the Participant may elect the time or form of payment for the
portion of his or her Account Balance attributable to Elective Contributions
(and earnings thereon).
     §1.23 “Investment Account” means an accounting record, maintained for each
Participant, valued in accordance with the performance of the investment choice
in which

-3-



--------------------------------------------------------------------------------



 



the deferred amounts are allocated. No funds are actually contributed to an
Investment Account. The Plan Administrator shall determine which Investment
Accounts are offered.
     §1.24 “Key Employee” means an Employee treated as a “specified employee” as
of his Separation from Service under Code section 409A(a)(2)(B)(i) (i.e., a key
employee, as defined in Code section 416(i) without regard to paragraph
(5) thereof) of the Company or its affiliates if the Company’s or its
affiliate’s stock is publicly traded on an established securities market or
otherwise. Key Employees shall be determined in accordance with Code section
409A using a December 31 identification date. A listing of Key Employees as of
an identification date shall be effective for the 12-month period beginning on
the April 1 following the identification date.
     §1.25 “LTIP” means any Employer long-term incentive plan, including the
Campbell Soup Company 2003 and 2005 Long-Term Incentive Plans.
     §1.26 “LTIP Award” means an equity award granted under an LTIP prior to the
Company’s 2009 fiscal year and approved for deferral under the Plan by the Plan
Administrator. To the extent the Committee approves an adjustment to any LTIP
Awards deferred under the Plan as a result of any dividend or other distribution
(whether in the form of cash, Campbell Stock or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of
Campbell Stock or other securities of the Company, issuance of warrants or other
rights to purchase Campbell Stock or other securities of the Company, issuance
of Campbell Stock pursuant to the anti-dilution provisions of Campbell Stock, or
other similar corporate transaction or event that affects the Campbell Stock
such that an adjustment is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, the Company shall adjust equitably any or all of the LTIP Awards
credited to a Participant’s Account Balance. Notwithstanding the foregoing, on
and after the Company’s 2009 fiscal year, Eligible Executives who are Directors
shall continue to be permitted to defer LTIP Awards.
     § 1.27 “Non-Elective Contributions” mean the contributions described in
Section 3.2.
     § 1.28 “Participant” means an Eligible Executive who elects to participate
in the Plan, or an Eligible Executive who has been credited with any
Non-Elective Contributions.
     §1.29 “Payment Date” means a date in March of the year following a
distributable event under the terms of the Plan.

-4-



--------------------------------------------------------------------------------



 



     § 1.30 “Plan” means the Campbell Soup Company Deferred Compensation Plan
II, effective January 1, 2009.
     §1.31 “Plan Administrator” means the Senior Vice President and Chief Human
Resources and Communications Officer of the Company or any person or entity
designated by the corporate officer in charge of Human Resources.
     §1.32 “Plan Year” means the 12-month period beginning January 1 and ending
December 31.
     §1.33 “Prior Plan” means the Campbell Soup Company Deferred Compensation
Plan, effective November 18, 1999.
     §1.34 “Salary” means an Employee’s base salary paid by the Employer,
excluding commissions, Annual Incentive Compensation awards or other bonuses,
and any other additional compensation.
     §1.35 “Salary Deferral” means the provision whereby an Eligible Executive
can defer Salary in accordance with Section 3.1(a).
     §1.36 “Savings Plan” means the Campbell Soup Company Savings Plus Plan for
Salaried Employees or a successor plan.
     §1.37 “Separation from Service” or “Separates from Service” means a
“separation from service” within the meaning of Code section 409A; provided
that, in the event a Participant becomes Totally Disabled and is on an approved
leave of absence from employment in connection therewith, a Separation from
Service shall not occur for up to 12 months following the first day of such
leave of absence, as permitted under a Company-sponsored disability program.
     §1.38 “SERP” means the Campbell Soup Company Supplemental Employees’
Retirement Plan, as amended from time to time, and any successor or replacement
plan thereof.
     § 1.39 “SERP Benefit” means the benefit amount determined under the SERP
and credited to a Participant under the Plan.
     § 1.40 “Subsequent Deferral Election” means a Participant’s election to
change the time and form of his or her distribution in accordance with the
requirements set forth in Section 5.6.

-5-



--------------------------------------------------------------------------------



 



     §1.41 “Supplemental Savings” means the provision described in
Section 3.2(a).
     § 1.42 “Totally Disabled” means “total disability” as that term is defined
in the group long-term disability plan sponsored by the Company.
     § 1.43 “Total Value” means the entire value of a Participant’s vested
Account Balance, including both Elective Contributions and Non-Elective
Contributions (and earning thereon), regardless of the time or form of payment
for such amounts.
ARTICLE II
ELIGIBILITY AND PARTICIPATION
     §2.1 Eligibility. Each Eligible Executive may elect to defer his or her
Compensation in accordance with the Plan. Rules regarding both Initial Deferral
Elections and Subsequent Deferral Elections by Eligible Executives are provided
in Article V.
     §2.2 Executives Outside the United States. Notwithstanding any other
provisions of the Plan to the contrary, an Eligible Executive who is subject to
tax outside of the United States is not eligible to participate in any feature
of the Plan unless his or her participation has been approved in advance by the
Plan Administrator.
     §2.3 Participation. The Plan Administrator shall notify any Eligible
Executive of his status as an Eligible Executive at such time and in such manner
as the Plan Administrator shall determine. Any Eligible Executive who elects to
participate in the Plan or who is credited with any Non-Elective Contributions
shall become a Participant in the Plan immediately upon enrolling as a
Participant by the method required by the Plan Administrator. An individual
shall remain a Participant under the Plan until all amounts credited to the
Participant’s Account Balance have been distributed to the Participant or the
Participant’s Beneficiary.
ARTICLE III
CONTRIBUTIONS AND ACCOUNTS
     §3.1 Elective Contributions. The Participant may elect to defer the
following types of Compensation, which are the “Elective Contributions:”

-6-



--------------------------------------------------------------------------------



 



          (a) Salary Deferral. The Company shall credit to a Participant’s
Account Balance an amount equal to that portion of his or her Salary that the
Participant has elected to defer under the Plan, subject to the limitations set
forth in Article V.
          (b) Annual Incentive Compensation Deferral. On behalf of a Participant
who participates in an Annual Incentive Compensation program, the Company shall
credit to his or her Account Balance an amount equal to that portion of an
Annual Incentive Compensation award that the Participant has elected to defer
under the Plan.
          (c) LTIP Deferral. On behalf of a Participant who participates in the
LTIP, the Company shall credit to his or her Account Balance an amount equal to
that portion of an eligible LTIP Award that the Participant has elected to defer
under the Plan.
          (d) Director’s Fee Deferral. The Company shall credit to a
Participant’s Account Balance an amount equal to that portion of his or her
Director’s Fees that the Participant has elected to defer under the Plan.
Compensation deferred by a Participant under Article V shall be credited to the
Participant’s Account Balance as soon as practicable after the amounts would
have otherwise been paid to the Participant.
     § 3.2 Non-Elective Contributions. The Company shall credit to an Eligible
Executive’s Account Balance the following two types of benefits, which are the
“Non-Elective Contributions:”
          (a) Supplemental Savings. On behalf of an Eligible Executive who
contributes to the Savings Plan the required amount as set by the Plan
Administrator but no more than the maximum contribution limit under Code section
402(g) and who satisfies the eligibility requirements under the Savings Plan for
Matching Company Contributions (as defined in the Savings Plan), the Company
shall credit to his or her Account Balance no later than the last day of each
Plan Year an amount equal to the difference between (1) the Matching Company
Contributions that would have been made to the Savings Plan on behalf of the
Eligible Executive using the Eligible Executive’s total Salary and Annual
Incentive Compensation awards for the Plan Year, without regard to any amounts
deferred under this Plan, and without regard to the annual dollar limit under
Code section 401(a)(17) (as adjusted from time to time), and (2) the actual
Matching Company Contributions made to the Savings Plan for the Plan Year. The
benefit so calculated shall be credited to the Eligible Executive’s Account
Balance. No benefit under this Section shall accrue during any period of time
when an Eligible Executive is not an active participant in the Savings Plan.

-7-



--------------------------------------------------------------------------------



 



          (b) SERP Benefit. Subject to the terms and conditions of the SERP and
to the extent that an Eligible Executive meets the SERP eligibility and vesting
requirements, the Company shall determine the SERP Benefit as of the first day
of the month following the Eligible Executive’s termination of employment for
any reason (including, without limitation, his or her death, Total Disability or
resignation). The Company shall credit to the Eligible Executive’s Account
Balance an amount equal to the SERP Benefit as soon as practicable following
such date. Notwithstanding anything to the contrary, in the event a Participant
becomes eligible to participate in the Campbell Soup Company Mid-Career Hire
Pension Plan, as amended from time to time (the “Mid-Career Plan”), the
Participant’s right to receive the SERP Benefit shall be forfeited pursuant to
Section 9(i) of the SERP; provided, however, solely for purposes of determining
the form of payment under the Default Distribution Schedule, the value of any
vested benefit determined under the Mid-Career Plan as of the first day of the
month following the Participant’s termination of employment shall be included in
the determination of Total Value.
     § 3.3 Account Balance and Earnings. The Elective Contributions and
Non-Elective Contributions set forth above shall be credited to a Participant’s
Account Balance. Earnings shall be credited to a Participant’s Account Balance
under this Section 3.3 based on the results that would have been achieved had
amounts credited to the Account Balance been invested as soon as practicable
after crediting into the Investment Accounts designated by the Plan
Administrator or selected by the Participant. The Plan Administrator shall:
(i) designate the Investment Accounts that will be available to Participants
under the Plan; (ii) designate the default Investment Accounts into which new
Non-Elective Contributions will be credited; (iii) determine how often the
Participants may make elections as to the deemed investment of Elective
Contributions newly credited to their Account Balance, as well as the deemed
investment of amounts previously credited to their Account Balance; and
(iv) establish procedures to permit Participants to make and change investment
elections. Earnings shall include any dividend or dividend equivalents
attributable to LTIP Awards deferred under the Plan. Nothing in this Section or
otherwise in the Plan, however, will require the Company to actually invest any
amounts or set aside funds in such investments or otherwise.
ARTICLE IV
VESTING AND FORFEITURES
     § 4.1 Elective Contributions. Participants are fully vested in all amounts
credited to their Account Balances, except as set forth below regarding
Supplemental Savings and except for any vesting requirements related to LTIP
Awards.

-8-



--------------------------------------------------------------------------------



 



     § 4.2 Supplemental Savings. Contributions of Supplemental Savings (and
earnings thereon) shall vest in accordance with the following schedule:

          Completed Years of Service   Vested (as defined in the Savings Plan)  
Percentage
 
       
1
    20 %
2
    40 %
3
    60 %
4
    80 %
5
    100 %

     § 4.3 Forfeitures. Any portion of the Account Balance not vested on or
before the date of a Participant’s Separation from Service shall be forfeited.
ARTICLE V
DEFERRALS AND DISTRIBUTIONS
     § 5.1 Deferral Elections. The Plan Administrator shall establish
administrative rules and procedures for the making of irrevocable deferral
elections by an Eligible Executive under the Plan in accordance with the
requirements of Code section 409A. Subject to the timing rules in Section 5.2,
deferrals may be made with respect to the following types of Compensation:
          (a) Salary. An Eligible Executive may elect to defer any portion of
his or her Salary up to 50% (in 1% increments) earned during a year, with a
minimum deferral of 5%.
          (b) Annual Incentive Compensation. An Eligible Executive may elect to
defer any portion of his or her Annual Incentive Compensation up to 90% (in 10%
increments).
          (c) LTIP Awards. An Eligible Executive may elect to defer any portion
of an LTIP Awards up to 100% (in 10% increments).
          (d) Director’s Fees. An Eligible Executive may elect to defer any
portion of his or her Director’s Fees up to 100% (in 10% increments).
     § 5.2 Election Timing Requirements. In order to elect to defer Compensation
earned during a Plan Year or a fiscal year of the Company, an Eligible Executive
shall file

-9-



--------------------------------------------------------------------------------



 



an irrevocable Deferral Form with the Plan Administrator before the beginning of
such Plan Year or fiscal year, as applicable. Notwithstanding the foregoing:
          (a) if the Committee or the Plan Administrator determines that the
Annual Incentive Compensation or LTIP Award qualifies as “performance-based
compensation” under Code section 409A, an Eligible Executive may elect to defer
such Compensation by filing a Deferral Form at such later time up until the date
six months before the end of the performance period as permitted by the
Committee or the Plan Administrator; or
          (b) in the first year in which an Employee becomes eligible to
participate in the Plan, a deferral election may be made within 30 days after
the date the Employee becomes eligible to participate in the Plan with respect
to Compensation earned for services to be performed subsequent to the date of
such election and to the extent permitted under Code section 409A.
     § 5.3 Distribution Upon Separation. Unless otherwise elected under
Section 5.4 or 5.5, a Participant’s vested Account Balance shall be distributed
in accordance with the Default Distribution Schedule on the Payment Date after
such Participant’s Separation from Service. Notwithstanding the foregoing,
distributions may not be made to a Key Employee upon a Separation from Service
before the date which is six months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee).
Any payments that would otherwise be made during this period of delay shall be
accumulated and paid in the seventh month following the Participant’s Separation
from Service (or, if earlier, the month after the Participant’s death). Each
annual installment thereafter, if any, shall be paid on each successive
anniversary of such Payment Date.
     § 5.4 Distribution Elections.
          (a) Initial Distribution Election. In the case of the first year in
which an Eligible Executive defers Compensation under the Plan, as determined by
the Plan Administrator in its sole discretion, the Participant may make an
election, in accordance with the requirements in Section 5.2 and the
administrative rules and procedures established by the Plan Administrator, to
receive that portion of his or her Account Balance attributable to Elective
Contributions (and earning thereon) in any permitted time or form of payment
provided in Section 5.6.
          (b) Special Transition Period Election. Notwithstanding any prior
elections or Plan provisions to the contrary, during the transition period under
Code section 409A and applicable guidance issued thereunder, certain
Participants, designated by the Plan Administrator, may have made (1) an
election to receive the portion of his or

-10-



--------------------------------------------------------------------------------



 



her Account Balance attributable to the Elective Contributions and Non-Elective
Contributions in any permitted time or form of payment provided in Section 5.6;
or (2) an election to receive his or her Account Balance in a lump sum upon
death. Any such election must have become irrevocable on or before December 31,
2008 and must have been made in accordance with procedures and distribution
rules established by the Plan Administrator.
     § 5.5 Subsequent Deferral Election. In accordance with the administrative
rules and procedures established by the Plan Administrator, a Participant may
make up to three subsequent elections to change the time or form of payment for
all or the portion of his or her vested Account Balance (each, a “Subsequent
Deferral Election”) attributable to Elective Contributions or Non-Elective
Contributions (and earnings thereon) in accordance with this Section 5.5, but
only if the following conditions are satisfied:
          (a) The Subsequent Deferral Election may not take effect until at
least twelve (12) months after the date on which such election is made;
          (b) Such distribution may not be made earlier than at least five
(5) years from the date the distribution would have otherwise been made; and
          (c) The Subsequent Deferral Election must be made at least twelve
(12) months before the date of the Participant’s Separation from Service.
Any election with respect to the time or form of payment under the Plan, after
the Participant’s third Subsequent Deferral Election, shall be null and void and
have no force or effect. For purposes of clarification, in no event shall any
Subsequent Deferral Election (including any election by a Participant’s
beneficiary) be made after the date that is twelve (12) months before the
Participant’s Separation from Service.
     § 5.6 Permitted Time and Form of Payment Options. Subject to the
requirements of Sections 5.4 and 5.5, the Participant may elect from the
following options:
          (a) Time of Payment. A Participant may elect to be paid, or begin
receiving payments, on any anniversary of the Payment Date after his or her
Separation from Service; provided that such anniversary date is within 15 years
of the Participant’s Separation from Service.
          (b) Form of Payment. A Participant may elect the form in which his or
her vested Account Balance shall be paid from among the following options:
(i) lump sum; (ii) 5 annual installments; (iii) 10 annual installments; (iv) 15
annual installments; or

-11-



--------------------------------------------------------------------------------



 



(v) 20 annual installments. Each form of payment shall be treated as one payment
for purposes of Code section 409A.
     § 5.7 Default Distribution Schedule. Unless otherwise elected under
Section 5.4 or 5.5, the vested portion of a Participant’s Account Balance shall
be paid in the form set forth below (the “Default Distribution Schedule”) based
on the on the Total Value of a Participant’s Account Balance on the date of the
first scheduled distribution, as follows:

     
Vested Account Balance
  Form of Payment
 
   
$1 to $25,000.99
  Lump Sum Payment
$25,001 to $50,000.99
  2 Annual Installments
$50,001 to $100,000.99
  3 Annual Installments
$100,001 to $200,000.99
  4 Annual Installments
$200,001 to $500,000.99
  5 Annual Installments
$500,001 and above
  10 Annual Installments

     § 5.8 Death Benefits. Unless otherwise elected under Section 5.4(b), if a
Participant dies before his or her Separation from Service, the Participant’s
Beneficiary shall receive the entire vested Account Balance in accordance with
the time and form of payment elected by the Participant or established under
this Article V, as if the Participant had Separated from Service on the date of
the Participant’s death. In the event of the Participant’s death after his or
her Separation from Service, all or any remaining portion of the vested Account
Balance shall continue to be paid to the Beneficiary in accordance with the time
and form of payment elected by the Participant or established under this
Article V, as applicable.
     §5.9 Effect of Taxation. If the Participant’s benefits under the Plan are
includible in income pursuant to Code section 409A, such benefits shall be
distributed immediately to the Participant.
     §5.10 Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee’s reasonable
anticipation of one or more of the following events:
          (a) The Company’s deduction with respect to such payment would be
eliminated by application of Code section 162(m); or
          (b) The making of the payment would violate Federal securities laws or
other applicable law;
provided, that any payment delayed pursuant to this Section 5.10 shall be paid
in accordance with Code section 409A on the earliest date in which the Company
reasonably

-12-



--------------------------------------------------------------------------------



 



anticipates that: (i) the deduction of such payment will not be barred by the
application of Code section 162(m); and (ii) the making of the payment will not
cause a violation of Federal securities laws or other applicable law.
ARTICLE VI
ADMINISTRATIVE PROCEDURES
     §6.1 General. The Plan shall be administered by the Plan Administrator.
Consistent with the terms of the Plan, the Plan Administrator shall establish
administrative rules and procedures regarding the timing of deferral elections,
the time period for deferral, the forms of distribution, the maximum number of
annual installment payments, the Investment Accounts for valuing Account
Balances, reallocation of Account Balances among Investment Accounts, statements
of Account Balances, the time and manner of payment of Account Balances, and
other administrative items for this Plan. The Plan Administrator shall have the
full authority and discretion to make, amend, interpret, and enforce all
appropriate rules and procedures for the administration of this Plan and decide
or resolve any and all questions, including interpretations of this Plan, as may
arise in connection with this Plan. Any such action taken by the Plan
Administrator shall be final and conclusive on any party. To the extent the Plan
Administrator has been granted discretionary authority under the Plan, the Plan
Administrator’s prior exercise of such authority shall not obligate it to
exercise its authority in a like fashion thereafter. The Plan Administrator may,
from time to time, employ agents and delegate to such agents, including
Employees, such administrative or other duties as it sees fit.
     §6.2 Plan Interpretation. The Plan Administrator shall have the authority
and responsibility to interpret and construe the Plan and to decide all
questions arising thereunder, including without limitation, questions of
eligibility for participation, eligibility for Contributions, the amount of
Account Balances, and the timing of the distribution thereof, and shall have the
authority to deviate from the literal terms of the Plan to the extent the Plan
Administrator shall determine to be necessary or appropriate to operate the Plan
in compliance with the provisions of applicable law.
     §6.3 Responsibilities and Reports. The Plan Administrator may pursuant to a
written instruction name other persons to carry out specific responsibilities.
The Plan Administrator shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports that are furnished by any
accountant, controller, counsel, or other person who is employed or engaged for
such purposes.

-13-



--------------------------------------------------------------------------------



 



ARTICLE VII
CLAIMS PROCEDURE
     § 7.1 Filing a Claim. A Participant or his authorized representative may
file a claim for benefits under the Plan. Any claim must be in writing and
submitted to the Plan Administrator at such address as may be specified from
time to time. Claimants will be notified in writing of approved claims, which
will be processed as claimed. A claim is considered approved only if its
approval is communicated in writing to a claimant.
     § 7.2 Denial of Claim. In the case of the denial of a claim respecting
benefits paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Plan Administrator. If special circumstances require a longer
period, the claimant will be notified in writing, prior to the expiration of the
90-day period, of the reasons for an extension of time; provided, however, that
no extensions will be permitted beyond 90 days after the expiration of the
initial 90-day period.
     § 7.3 Reasons for Denial. A denial or partial denial of a claim will be
dated and will clearly set forth:
          (a) the specific reason or reasons for the denial;
          (b) specific reference to pertinent Plan provisions on which the
denial is based;
          (c) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
          (d) an explanation of the procedure for review of the denied or
partially denied claim set forth below, including the claimant’s right to bring
a civil action under ERISA section 502(a) following an adverse benefit
determination on review.
     § 7.4 Review of Denial. Upon denial of a claim, in whole or in part, a
claimant or his duly authorized representative will have the right to submit a
written request to the Plan Administrator for a full and fair review of the
denied claim by filing a written notice of appeal with the Plan Administrator
within 60 days of the receipt by the claimant of written notice of the denial of
the claim. A claimant or the claimant’s authorized representative will have,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits and may submit issues and comments in writing. The review will take
into account all comments, documents, records, and other information submitted
by the

-14-



--------------------------------------------------------------------------------



 



claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.
     If the claimant fails to file a request for review within 60 days of the
denial notification, the claim will be deemed abandoned and the claimant
precluded from reasserting it. If the claimant does file a request for review,
his request must include a description of the issues and evidence he deems
relevant. Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.
     § 7.5 Decision Upon Review. The Plan Administrator will provide a prompt
written decision on review. If the claim is denied on review, the decision shall
set forth:
          (a) the specific reason or reasons for the adverse determination;
          (b) specific reference to pertinent Plan provisions on which the
adverse determination is based;
          (c) a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits; and
          (d) a statement describing any voluntary appeal procedures offered by
the Plan and the claimant’s right to obtain the information about such
procedures, as well as a statement of the claimant’s right to bring an action
under ERISA section 502(a).
     A decision will be rendered no more than 60 days after the Plan
Administrator’s receipt of the request for review, except that such period may
be extended for an additional 60 days if the Plan Administrator determines that
special circumstances require such extension. If an extension of time is
required, written notice of the extension will be furnished to the claimant
before the end of the initial 60-day period.
     § 7.6 Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Section shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the claimant has
exhausted his remedies under this Section. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure.

-15-



--------------------------------------------------------------------------------



 



     § 7.7 Limitations Period. Any suit or legal action initiated by a claimant
under the Plan must be brought by the claimant no later than one year following
a final decision on the claim for benefits by the Plan Administrator. The
one-year limitation on suits for benefits will apply in any forum where a
claimant initiates such suit or legal action.
ARTICLE VIII
FUNDING
     §8.1 Funding. The Company shall not segregate or hold separately from its
general assets any amounts credited to the Account Balances for Participants,
and shall be under no obligation whatsoever to fund in advance any amounts under
the Plan, including Contributions and earnings thereon.
     §8.2 Insolvency. In the event that the Company becomes insolvent, all
Participants and Beneficiaries shall be treated as general, unsecured creditors
of the Company with respect to any amounts credited to the Account Balances.
ARTICLE IX
AMENDMENT AND TERMINATION
     The Company reserves the right to amend or terminate the Plan at any time
by action of the corporate officer in charge of Human Resources of the Company.
Notwithstanding the foregoing, no such amendment or termination shall reduce any
Participant’s Account Balance as of the date of such amendment or termination;
provided however, an amendment may freeze or limit future accruals of benefits
under the Plan on and after the date of such amendment. Upon a complete
termination of the Plan, all vested amounts credited to Participants’ Account
Balances shall be distributed to Participants and Beneficiaries in the manner
and at the time described in Article V, unless the Company determines in its
sole discretion that all such amounts shall be distributed upon termination in
accordance with the requirements under Code section 409A. Upon termination of
the Plan, no further deferrals of Compensation shall be permitted; however,
earnings, gains and losses shall continue to be credited to Account Balances in
accordance with Article III until the Account Balances are fully distributed.

-16-



--------------------------------------------------------------------------------



 



ARTICLE X
CHANGE IN CONTROL
     §10.1 Provisions. Notwithstanding anything contained in the Plan to the
contrary, the provisions of this Article X shall govern and supersede any
inconsistent terms or provisions of the Plan.
     §10.2 Definition of Change in Control. For purposes of the Plan “Change in
Control” shall mean any of the following events:
          (a) The acquisition in one or more transactions by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) of “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of twenty-five
percent (25%) or more of the combined voting power of the Company’s then
outstanding voting securities (the “Voting Securities”), provided, however, that
for purposes of this Section 10.2(a), the Voting Securities acquired directly
from the Company by any Person shall be excluded from the determination of such
Person’s Beneficial Ownership of Voting Securities (but such Voting Securities
shall be included in the calculation of the total number of Voting Securities
then outstanding); or
          (b) The individuals who, as of January 1, 2009 are members of the
Board (the “Incumbent Board”), cease for any reason to constitute more than
fifty percent (50%) of the Board; provided, however, that if the election, or
nomination for election by the Company’s stockholders, or any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of the Plan, be considered as a member of the
Incumbent Board; or
          (c) Approval by stockholders of the Company of (1) a merger or
consolidation involving the Company if the stockholders of the Company,
immediately before such merger or consolidation, do not own, directly or
indirectly immediately following such merger or consolidation, more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
of the corporation resulting from such merger or consolidation in substantially
the same proportion as their ownership of the Voting Securities immediately
before such merger or consolidation or (2) a complete liquidation or dissolution
of the Company or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company; or
          (d) Acceptance of stockholders of the Company of shares in a share
exchange if the stockholders of the Company, immediately before such share
exchange, do not own, directly or indirectly immediately following such share
exchange, more than

-17-



--------------------------------------------------------------------------------



 



fifty percent (50%) of the combined voting power of the outstanding voting
securities of the corporation resulting from such share exchange in
substantially the same proportion as their ownership of the Voting Securities
outstanding immediately before such share exchange.
          Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because twenty-five percent (25%) or more of the then
outstanding Voting Securities is acquired by (i) a trustee or other fiduciary
holding securities under one or more employee benefit plans maintained by the
Company or any of its subsidiaries, (ii) any corporation which, immediately
prior to such acquisition, is owned directly or indirectly by the stockholders
of the Company in the same proportion as their ownership of stock in the Company
immediately prior to such acquisition, (iii) any “Grandfathered Dorrance Family
Stockholder” (as hereinafter defined) or (iv) any Person who has acquired such
Voting Securities directly from any Grandfathered Dorrance Family Stockholder
but only if such Person has executed an agreement which is approved by
two-thirds of the Board and pursuant to which such Person has agreed that he (or
they) will not increase his (or their) Beneficial Ownership (directly or
indirectly) to 30% or more of the outstanding Voting Securities (the “Standstill
Agreement”) and only for the period during which the Standstill Agreement is
effective and fully honored by such Person. For purposes of this Section,
“Grandfathered Dorrance Family Stockholder” shall mean at any time a “Dorrance
Family Stockholder” (as hereinafter defined) who or which is at the time in
question the Beneficial Owner solely of (v) Voting Securities Beneficially Owned
by such individual on January 25, 1990 (w) Voting Securities acquired directly
from the Company, (x) Voting Securities acquired directly from another
Grandfathered Dorrance Family Stockholder, (y) Voting Securities which are also
Beneficially Owned by other Grandfathered Dorrance Family Stockholders at the
time in question, and (z) Voting Securities acquired after January 25, 1990
other than directly from the Company or from another Grandfathered Dorrance
Family Stockholder by any “Dorrance Grandchild” (as hereinafter defined)
provided that the aggregate amount of Voting Securities so acquired by each such
Dorrance Grandchild shall not exceed five percent (5%) of the Voting Securities
outstanding at the time of such acquisition. A “Dorrance Family Stockholder” who
or which is at the time in question the Beneficial Owner of Voting Securities
which are not specified in clauses (v), (w), (x), (y) and (z) of the immediately
preceding sentence shall not be a Grandfathered Dorrance Family Stockholder at
the time in question. For purposes of this Section, “Dorrance Family
Stockholders” shall mean individuals who are descendants of the late Dr. John T.
Dorrance, Sr. and/or the spouses, fiduciaries and foundations of such
descendants. A “Dorrance Grandchild” means as to each particular grandchild of
the late Dr. John T. Dorrance, Sr., all of the following taken collectively:
such grandchild, such grandchild’s descendants and/or the spouses, fiduciaries
and foundations of such grandchild and such grandchild’s descendants.

-18-



--------------------------------------------------------------------------------



 



          Moreover, notwithstanding the foregoing, a Change in Control shall not
be deemed to occur solely because any Person (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the outstanding Voting
Securities as a result of the acquisition of Voting Securities by the Company
which, by reducing the number of Voting Securities outstanding, increases the
proportional number of shares Beneficially Owned by the Subject Person, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Company, and after
such share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.
          (e) Notwithstanding anything contained in the Plan to the contrary, if
the Employees’ employment is terminated within six months prior to a Change in
Control and the Employee reasonably demonstrates that such termination (i) was
at the request of a third party who effectuates a Change in Control or
(ii) otherwise occurred in connection with or in anticipation of a Change in
Control, then for all purposes of the Plan, the date of a Change in Control with
respect to the Employee shall mean the date immediately prior to the date of
such termination of the Employee’s employment.
     §10.3 Definition of “Termination Following a Change in Control.” For
purposes of the Plan, “Termination Following a Change in Control” means a
Separation from Service of an Employee following the date of a Change in
Control:
          (a) initiated by the Employer of the Participant, or
          (b) initiated by the Participant following one or more of the
following events:
               (i) an assignment to the Participant of any duties materially
inconsistent with, or a reduction or change by his or her Employer in the nature
or scope of the authority, duties or responsibilities of the Participant from
those assigned to or held by the Participant immediately prior to the Change in
Control;
               (ii) any removal of the participant from the positions held
immediately prior to the Change in Control, except in connection with promotions
to positions of greater responsibility and prestige;

-19-



--------------------------------------------------------------------------------



 



               (iii) any material reduction by his or her Employer in the
Participant’s compensation as in effect immediately prior to the Change in
Control or as the same may be increased thereafter;
               (iv) revocation or any modification of any employee benefit plan,
or any action taken pursuant to the terms of any such plan, that materially
reduces the opportunity of the Participant to receive benefits under any such
plan;
               (v) a transfer or relocation of the site of employment of the
Participant immediately preceding the Change in Control, without the
Participant’s express written consent, to a location more than fifty (50) miles
distant therefrom, or that is otherwise an unacceptable commuting distance from
the Participant’s principal residence at the date of the Change in Control; or
               (vi) a requirement that the Participant undertake business travel
to an extent substantially greater than the Participant’s business travel
obligation immediately prior to the Change in Control.
     §10.4 Accrued Benefit.
          (a) Upon a Change in Control, a Participant’s Campbell Stock Account
shall be converted into cash in an amount equal to the greater of (1) the
highest price per share of the Campbell Stock (a “Share”) paid to holders of the
Shares in any transaction (or series of transactions) constituting or resulting
in a Change in Control or (2) the highest fair market value per Share during the
ninety (90) day period ending on the date of a Change in Control multiplied by
the number of shares of Campbell Stock credited to the Participant’s Account
Balance under the Plan.
          (b) Upon a Participant’s Termination Following a Change in Control
(other than Directors) within two (2) years after a Change in Control, the
Participant shall fully vest in his or her Account Balance (including the SERP
Benefit). In the event the Change in Control in connection with such Termination
Following a Change in Control satisfies the requirements of a “Change in Control
Event,” as described in Code section 409A and the applicable regulations
thereunder, the Company shall pay to the Participant, subject to the delay in
payment required for Key Employees pursuant to Section 5.3, a lump sum cash
payment equal to the Participant’s vested Account Balance sixty (60) days after
his or her Separation from Service regardless of the Participant’s previous
distribution election. In the event such Change in Control does not result in a
Change in Control Event as described under Code section 409A, payments described
in this Section 10.4(b) shall be credited and vested to the Participant’s
Account Balance and made pursuant to the provisions under Article V of the Plan.

-20-



--------------------------------------------------------------------------------



 



          (c) Upon a Director’s Separation from Service (i.e., ceasing to
provide services to the Company as a member of the Board or otherwise) within
two (2) years after a Change in Control, the Director shall fully vest in his or
her Account Balance. In the event the Change in Control in connection with such
Separation from Service satisfies the requirements of a “Change in Control
Event,” as described in Code section 409A and the applicable regulations
thereunder, the Company shall pay to the Director, subject to the delay in
payment required for Key Employees pursuant to Section 5.3, a lump sum cash
payment equal to his or her vested Account Balance sixty (60) days after his or
her Separation from Service regardless of the Director’s previous distribution
election. In the event such Change in Control does not result in a Change in
Control Event as described under Code section 409A, payments described in this
Section 10.4(c) shall be credited and vested to the Participant’s Account
Balance and made pursuant to the provisions under Article V of the Plan.
     §10.5 Amendment or Termination.
          (a) This Article X shall not be amended or terminated at any time if
any such amendment or termination would adversely affect the rights of any
Participants under the Plan.
          (b) For a period of two (2) years following a Change in Control, the
Plan shall not be terminated or amended in any way that would adversely affect
the rights of the Participants, nor shall the manner in which the Plan is
administered be changed in a way that adversely affects the Eligible Executives’
right to existing or future Company provided benefits or contributions provided
hereunder. Furthermore, the Plan may not be merged or consolidated with any
other program during said two-year period.
          (c) Any amendment or termination of the Plan prior to a Change in
Control and which (1) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control or
(2) otherwise arose in connection with or in anticipation of a Change in
Control, shall be null and void and shall have no effect whatsoever.
ARTICLE XI
MISCELLANEOUS
     §11.1 No Employment Contract. The establishment or existence of the Plan
shall not confer upon any individual the right to be continued as an employee or
Director.

-21-



--------------------------------------------------------------------------------



 



The Employer expressly reserves the right to discharge any employee whenever in
its judgment its best interests so require.
     §11.2 Non-Alienation. No interest of any person in, or right to receive a
distribution under, the Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily for the satisfaction of the debts of, or
other obligations or claims against, such person.
     §11.3 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of New Jersey to the extent not preempted
by federal law.
     §11.4 Taxes and Withholding. The Company or other payor may withhold from a
benefit payment under the Plan or a Participant’s wages in order to meet any
federal, state, or local tax withholding obligations with respect to Plan
benefits. The Company may also accelerate and pay a portion of a Participant’s
benefits in a lump sum equal to the Federal Insurance Contributions Act (“FICA”)
tax imposed and the income tax withholding related to such FICA amounts. The
Company or other payor shall report Plan payments and other Plan-related
information to the appropriate governmental agencies as required under
applicable laws.
     §11.5 Incapacity. If the Plan Administrator, in its sole discretion, deems
a Participant or Beneficiary who is eligible to receive any payment hereunder to
be incompetent to receive the same by reason of illness or any infirmity or
incapacity of any kind, the Plan Administrator may direct the Company to apply
such payment directly for the benefit of such person, or to make payment to any
person selected by the Plan Administrator to disburse the same for the benefit
of the Participant or Beneficiary. Payments made pursuant to this Section shall
operate as a discharge, to the extent thereof, of all liabilities of the
Company, the Plan Administrator and the Plan to the person for whose benefit the
payments are made.
     § 11.6 Unclaimed Benefits. Each Participant shall keep the Plan
Administrator informed of his or her current address and the current address of
his or her designated Beneficiary. The Plan Administrator shall not be obligated
to search for the whereabouts of any person if the location of a person is not
made known to the Plan Administrator.
     § 11.7 Severability. In the event any provision of the Plan shall be held
invalid or illegal for any reason, any illegality or invalidity shall not affect
the remaining parts of the Plan, but the Plan shall be construed and enforced as
if the illegal or invalid provision had never been inserted.

-22-



--------------------------------------------------------------------------------



 



     § 11.8 Words and Headings. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings used herein are included for ease of
reference only, and are not to be construed so as to alter the terms hereof.
     §11.9 Binding Upon Successors. The liabilities under the Plan shall be
binding upon any successor, assign or purchaser of the Company or any purchaser
of substantially all of the assets of the Company.
     §11.10 Trust Arrangement. All benefits under the Plan represent an
unsecured promise to pay by the Company. The Plan shall be unfunded and the
benefits hereunder shall be paid only from the general assets of the Company
resulting in the Eligible Executives having no greater rights than the Company’s
other general creditors. Nothing herein shall prevent or prohibit the Company
from establishing a trust or other arrangement for the purpose of providing for
the payment of the benefits payable under the Plan.
     IN WITNESS WHEREOF, this instrument has been executed on December 18, 2008.

            Campbell Soup Company
      By:   /s/ Nancy A. Reardon         Nancy A. Reardon        Senior Vice
President — Chief Human Resources and Communications Officer     

          ATTEST:
      By:   /s/ John J. Furey         Corporate Secretary     

-23-



--------------------------------------------------------------------------------



 



Exhibit A
Designated Subsidiaries as of January 1, 2009.
Campbell Finance 2 Corp.
Campbell Finance Corp.
Campbell Food Service Company
Campbell Sales Company
Campbell Soup Supply Company LLC
Campbell Urban Renewal Corp.
CSC Advertising, Inc.
CSC Brands LP
CSC Brands, Inc.
CSC Standards, Inc.
Joseph Campbell Company
Pepperidge Farm, Incorporated

-i-